


110 HR 6242 IH: Senior Citizens’ Tax Relief Act of

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6242
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  1993 income tax increase on Social Security benefits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Citizens’ Tax Relief Act of
			 2008.
		2.Repeal of 1993 income
			 tax increase on Social Security benefits
			(a)Restoration of
			 prior law formulaSubsection (a) of section 86 of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(a)In
				generalGross income for the taxable year of any taxpayer
				described in subsection (b) (notwithstanding section 207 of the
				Social Security Act) includes Social
				Security benefits in an amount equal to the lesser of—
						(1)one-half of the
				Social Security benefits received during the taxable year, or
						(2)one-half of the
				excess described in subsection
				(b)(1).
						.
			(b)Repeal of
			 adjusted base amountSubsection (c) of section 86 of such Code is
			 amended to read as follows:
				
					(c)Base
				amountFor purposes of this section, the term base
				amount means—
						(1)except as
				otherwise provided in this subsection, $34,000,
						(2)$44,000 in the
				case of a joint return, and
						(3)zero in the case
				of a taxpayer who—
							(A)is married as of
				the close of the taxable year (within the meaning of section 7703) but does not
				file a joint return for such year, and
							(B)does not live
				apart from his spouse at all times during the taxable
				year.
							.
			(c)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 871(a)(3) of such Code is amended by striking 85
			 percent and inserting 50 percent.
				(2)(A)Subparagraph (A) of
			 section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21)
			 is amended—
						(i)by striking (A)
			 There and inserting There;
						(ii)by striking (i)
			 immediately following amounts equivalent to; and
						(iii)by striking , less
			 (ii) and all that follows and inserting a period.
						(B)Paragraph (1) of section 121(e) of
			 such Act is amended by striking subparagraph (B).
					(C)Paragraph (3) of section 121(e) of
			 such Act is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
					(D)Paragraph (2) of section 121(e) of
			 such Act is amended in the first sentence by striking paragraph
			 (1)(A) and inserting paragraph (1).
					(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2007.
				(2)Subsection
			 (c)(1)The amendment made by
			 subsection (c)(1) shall apply to benefits paid after December 31, 2007.
				(3)Subsection
			 (c)(2)The amendments made by
			 subsection (c)(2) shall apply to tax liabilities for taxable years beginning
			 after December 31, 2007.
				3.Maintenance of
			 transfers to Hospital Insurance Trust Fund
			(a)In
			 generalThere are hereby appropriated to the Hospital Insurance
			 Trust Fund established under section 1817 of the Social Security Act amounts equal to the
			 reduction in revenues to the Treasury by reason of the enactment of this Act.
			 Amounts appropriated by the preceding sentence shall be transferred from the
			 general fund at such times and in such manner as to replicate to the extent
			 possible the transfers which would have occurred to such Trust Fund had this
			 Act not been enacted.
			(b)ReportsThe
			 Secretary of the Treasury or the Secretary’s delegate shall annually report to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate the amounts and timing of the transfers
			 under this section.
			
